Title: Virginia Delegates to Board of Treasury, 22 September 1788
From: Virginia Delegates
To: Board of Treasury


Gentlemen
New York Sept. 22. 1788
We have attended to the letter you did us the honor to write on the 15th. Instant, in which you adhere to your objection to the sum standing as a charge against the Union, which has been paid by the State of Virginia, to Doctor Draper for his depretiation.
It appears that you now rest this objection upon two grounds: 1st. That Doctor Draper was not an Inhabitant of Virginia, and within the discription of officers refered to that State for settlement, under the resolution of the 13th. of June 1781—2dly, That the Auditor of the State, neglected to obtain from the Treasury of the United States, a statement of the payments which had been made to the applicant, or to require such a statement from himself: whereupon we beg leave to observe as to the first, that we are well assured, that upon investigation, Doctor Draper will be found to have been an Inhabitant of Virginia, at the time of his entering the service, and to have joined the Army in one of the Regiments of the line of that State; as to the second, it appears to us, that when the United States, refered certain Officers to their respective States for settlement, in the unreserved terms, of the Resolution of the 13th. June 1781, it became incumbent on them, to transmit the necessary statements for preventing impositions, and that it could not have been expected, that the individual States were to call for them—we are however happy in being able to inform you, that every difficulty upon this point is superceded, by a compliance with the alternative which you have brought to view; for the Virginia Act authorising the settlement of claims, such as Doctor Draper exhibitted, required from the applicants in order to guard against fraud on every side, returns upon oath, of all advances which they might have received, either from the State or the United States.
We are thus careful to inform you fully upon this subject, in order that the United States may be proceeding in proper season against Doctor Draper for their indemnification. We have the Honor to be Gentlemen, Your Most Obt. Servts.

J. M.
E. C
C. G.

